department of the treasury internal_revenue_service washington d c date number release date cc pa dpl b01 uilc memorandum for atlanta associate area_counsel cc sb atl from subject acting deputy assistant chief_counsel disclosure privacy law cc pa dpl disclosure of return_information of buyer of business to seller- this is in response to your request for advice concerning disclosure of third party tax_return information to the petitioners in the above-referenced case in response to interrogatories served on the irs this document is not to be cited as precedent legend issue a b company year year year year year dollar_figurea dollar_figureb whether the tax_return information of the buyers of a business may be disclosed pursuant to sec_6103 to the petitioners in this litigation one of whom was the seller of the business in response to a five-part interrogatory propounded by the petitioners conclusion in response to the interrogatory the buyers’ treatment for tax purposes of certain payments made to one of the petitioners petitioner husband may be disclosed to the petitioners only if you find that the tests laid out in either sec_6103 or c are satisfied by the facts of this case to satisfy sec_6103 the treatment of cc pa dpl b01 the payments on the buyers’ returns must directly relate to the resolution of an issue in the litigation while under sec_6103 the return_information must directly relate to a transactional relationship between the buyers and the petitioner husband which directly affects resolution of a litigation issue return_information requested by the petitioners in their interrogatory that is other than the buyers’ treatment of the payments for the years in issue namely information on how the irs has handled the buyers’ treatment of the payments does not appear to directly relate to an issue in the case or to a transactional relationship that directly affects an issue in the case facts as we understand it petitioner husband was the owner of a b company which he sold in year and the petitioner and the buyers entered into agreements for the payment of dollar_figurea to petitioner for his stock in the company and dollar_figureb for covenants not to compete against the company the dollar_figureb for petitioner’s covenants not to compete was apparently paid out over the period of year through year the issue or one of the issues in the litigation is the proper characterization of the non-compete payments in tax years year and year the petitioners reported the payments as ordinary_income on their returns for those years as well as for year through year and now contend the payments were actually for the petitioner husband’s stock in the company if the payments were for stock capital assets the petitioners may then treat the payments as capital_gains which can be offset by capital losses under code sec_1211 petitioners have served interrogatories on the respondent and interrogatory number a which has five parts relates to the buyers’ treatment of the non-compete payments the first part of the interrogatory a a requests information on h ow the buyers payors characterized those payments the remaining four parts concern when and how the irs learned of the buyers’ treatment of the payments as remuneration for the covenants not to compete any steps the irs has taken to protect its interest in the payments ie statute extensions the tax years that were still within the limitations_period for assessment of tax when the irs learned of the buyers’ treatment of the payments as non-compete payments and extensions of or other exceptions to the statute_of_limitations law and analysis to respond to interrogatory number a would require that the irs disclose to the petitioners the tax_return information of those taxpayers who purchased the b company from petitioner husband sec_6103 prohibits the disclosure of a tax_return or return_information except as authorized by a provision of the code sec_6103 in pertinent part provides cc pa dpl b01 a return or return_information may be disclosed in a federal or state judicial or administrative_proceeding pertaining to tax_administration but only- b if the treatment of an item reflected on such return is directly related to the resolution of an issue in the proceeding or c if such return or return_information directly relates to a transactional relationship between a person who is a party to the proceeding and the taxpayer which directly affects the resolution of an issue in the proceeding this tax_court litigation is a federal judicial proceeding pertaining to tax_administration within the meaning of sec_6103 a disclosure in the proceeding includes not only disclosures during the trial but also disclosures during settlement negotiations and in formal and informal branerton discovery regarding subsection h b because one of the issues in the case is the nature of the payments made by the buyers to the petitioner as either payments for transfer of stock ownership or for the petitioner’s covenants not to compete the relevant question is whether the buyers’ treatment of such payments on their returns for year sec_4 and directly relates to the resolution of an issue in the proceeding regarding subsection h c there is a transactional relationship between the petitioner husband and the taxpayers whose return_information is sought that of buyer and seller similar to our analysis under subsection h b the relevant question would be whether the buyers’ treatment of the payments directly affects resolution of the issue of the seller’s treatment of the payments we note that the legislative_history of the tax reform act of which added subsection h to sec_6103 provides as an example of a situation falling within sec_6103 the treatment on a buyer’s return regarding his purchase of a business would be relevant to the seller’s tax_liability resulting from the sale of the business s rep no the report goes on to note that the buyer may be amortizing what he claims to be a covenant_not_to_compete whereas the seller may be claiming capital_gain treatment upon the alleged sale of ‘goodwill ’ id as noted above the resolution of the disclosure issue turns on whether under the substantive law the treatment on the buyer’s return or other third party return_information the irs has received or collected directly relates to the resolution of the issue in the case while the legislative_history of sec_6103 suggests that the information would be directly related you are more familiar with the particular facts of this case and the current law in this area and we leave this determination to your cc pa dpl b01 discretion we also note in this regard that you have filed a motion in limine requesting the court to prohibit petitioners from introducing any evidence to vary the terms of the agreement to the extent the court grants the motion it would appear that the third party information would no longer have any affect on the resolution of the case and thus disclosure would not be permitted in addition to requesting the treatment of the payment on the buyer’s return the remaining interrogatories request information on the assessment limitations_period and actions taken by the irs in response to the buyers’ treatment of the payments this information does not appear to directly relate to the issue of how the payments should be treated on petitioners’ returns nor does it directly relate to the transactional relationship between the buyers and petitioner husband therefore it does not appear that return_information of the buyers should be disclosed in response to the last four parts of the interrogatory a b-e also any return_information for tax years other than year or year should not be disclosed finally return_information need not be disclosed under sec_6103 if disclosure would identify a confidential informant or seriously impair civil or criminal tax investigation if you determine that the requested third party return_information cannot be disclosed you should indicate in the answer that the information is third party return_information that cannot be disclosed because it does not directly affect or directly relate to the resolution of an issue in the proceeding citing sec_6103 and or c depending on the procedural posture of the case you may wish to submit some or all of the third party return_information to the court in_camera to make a determination as to whether the tests in sec_6103 and or c are met if you have any questions or if we can provide any further assistance please call us at
